Case: 20-1500    Document: 16    Page: 1    Filed: 08/06/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                BARRY EUGENE BROOKS,
                    Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1500
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00587-LKG, Judge Lydia Kay Griggsby.
                  ______________________

                  Decided: August 6, 2020
                  ______________________

    BARRY EUGENE BROOKS, Kemp, TX, pro se.

     ROBERT JOEL BRANMAN, Tax Division, United States
 Department of Justice, Washington, DC, for defendant-ap-
 pellee. Also represented by BRUCE R. ELLISEN, RICHARD E.
 ZUCKERMAN.
                  ______________________
Case: 20-1500    Document: 16      Page: 2    Filed: 08/06/2020




 2                                   BROOKS   v. UNITED STATES



     Before WALLACH, CHEN, and STOLL, Circuit Judges.
 PER CURIAM.
     Barry E. Brooks appeals from the final decision of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of subject-matter jurisdiction. Specifically,
 Mr. Brooks appears to challenge the Court of Federal
 Claims’s determination that it lacked subject-matter juris-
 diction to consider his claim of unlawful seizure of assets,
 and complains that it erred by failing to address his claims
 of defamation, libel, and slander. Because the Court of
 Federal Claims lacks subject-matter jurisdiction over
 Mr. Brooks’s claims, we affirm.
                        BACKGROUND
     In 2001, Mr. Brooks was indicted on three counts of
 willful failure to file his tax returns. In 2002, Mr. Brooks
 was sentenced to twenty-one months of incarceration with
 one year of supervised release. In 2005, Mr. Brooks’s su-
 pervised release was revoked, and he was sentenced to an
 additional nine months of incarceration. During that time,
 the Internal Revenue Service (IRS) undertook certain col-
 lection activities against Mr. Brooks, successfully satisfy-
 ing his unpaid income tax liability for 1987, but not his
 liabilities for 1988 to 1992.
     On June 14, 2018, Mr. Brooks filed a petition in the
 United States Tax Court disputing that he received certain
 notices of deficiency and notices of determination from the
 IRS for the years 1987 to 1999. On August 23, 2019, the
 Tax Court dismissed Mr. Brooks’s petition for lack of juris-
 diction, explaining that (1) for the years 1987 to 1997,
 Mr. Brooks had failed to file his petition within the pre-
 scribed time; and (2) for the years 1998 and 1999, no notice
 of deficiency or notice of determination had been issued.
      On April 15, 2019, Mr. Brooks filed a complaint in the
 Court of Federal Claims alleging that the Government
 (1) “violat[ed his] due process of law” by seizing his
Case: 20-1500     Document: 16     Page: 3    Filed: 08/06/2020




 BROOKS   v. UNITED STATES                                  3



 “automobile, household goods and professional equip-
 ment,” as well as his “personal bank account”; (2) “misin-
 formed” his “[f]amily, friends and dental patients”
 regarding his “false prosecution, sentencing, and two year
 incarceration”; and (3) violated his rights under the Fourth
 Amendment to the United States Constitution by “taking
 [his] assets” without authority. S.A. 11–12, 95. 1 Liberally
 construing Mr. Brooks’s claims as alleging wrongful levy,
 unjust conviction, defamation, and constitutional law vio-
 lations, the Government moved to dismiss his claims on the
 ground that the trial court did not have subject-matter ju-
 risdiction over them.
      In granting the Government’s motion, the trial court
 held that it lacked subject-matter jurisdiction over
 Mr. Brooks’s constitutional law claims and wrongful levy
 claims. Brooks v. United States, No. 19-587T, 2020 WL
 755361, at *4 (Fed. Cl. Feb. 14, 2020). The trial court ex-
 plained that it could not “consider constitutional claims
 based upon a violation of the Due Process Clause of the
 Fifth and Fourteenth Amendments,” or claims based upon
 a violation of the Fourth Amendment, because these provi-
 sions are not money-mandating as required under the
 Tucker Act, which specifies the legal subject matter that
 may be heard by the Court of Federal Claims. Id. The trial
 court also dismissed Mr. Brooks’s wrongful levy and
 wrongful collection claims, explaining that it did not have
 “jurisdiction to entertain a claim for damages flowing from
 the allegedly unlawful collection activities of the IRS,” nor
 did it have jurisdiction over a claim “challenging the impo-
 sition of tax liens.” Id. at *4–5.
    Mr. Brooks appeals to this court. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(3).



     1   “S.A” refers to the Supplemental Appendix at-
 tached to the Defendant-Appellee’s Brief.
Case: 20-1500     Document: 16     Page: 4    Filed: 08/06/2020




 4                                   BROOKS   v. UNITED STATES



                         DISCUSSION
     On appeal, Mr. Brooks first argues that the trial court
 erred by construing his claim as a “Tax Refund Claim” ra-
 ther than a claim “for damages suffered from the unlawful
 and unauthorized seizure of [his] assets.” Appellant’s
 Br. 1. 2 Mr. Brooks additionally argues that the trial court
 erred by failing to address his claim regarding “substitut-
 ing false information.” Id. Because we agree that the trial
 court does not have subject-matter jurisdiction over his
 claims, we affirm the trial court’s decision dismissing
 Mr. Brooks’s complaint for the reasons discussed below.
                               I
     We review the trial court’s dismissal for lack of subject-
 matter jurisdiction de novo, giving no deference to the trial
 court’s determination. Petro-Hunt, L.L.C. v. United States,
 862 F.3d 1370, 1378 (Fed. Cir. 2017) (citing Fidelity &
 Guar. Ins. Underwriters, Inc. v. United States, 805 F.3d
 1082, 1087 (Fed. Cir. 2015)). The Court of Federal Claims
 is a court of limited jurisdiction. Marcum LLP v. United
 States, 753 F.3d 1380, 1382 (Fed. Cir. 2014) (citing Terran
 v. Sec’y of Health & Human Servs., 195 F.3d 1302, 1309
 (Fed. Cir. 1999)). The Tucker Act is the primary statute
 conferring jurisdiction on the Court of Federal Claims.
 28 U.S.C. § 1491; Taylor v. United States, 303 F.3d 1357,
 1359 (Fed. Cir. 2002). It provides that the Court of Federal
 Claims shall have jurisdiction over particular cases limited
 to:
     [A]ny claim against the United States founded ei-
     ther upon the Constitution, or any Act of Congress
     or any regulation of an executive department, or
     upon any express or implied contract with the


     2   When referencing Mr. Brooks’s informal brief, the
 page numbers correspond to the page numbers stamped at
 the top of each page by this court’s document filing system.
Case: 20-1500     Document: 16     Page: 5    Filed: 08/06/2020




 BROOKS   v. UNITED STATES                                  5



     United States, or for liquidated or unliquidated
     damages in cases not sounding in tort.
 28 U.S.C. § 1491(a)(1).
      “To be cognizable under the Tucker Act, the claim must
 be for money damages against the United States, and the
 substantive law must be money-mandating.”              Smith
 v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (cit-
 ing Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir.
 2004) (“[J]urisdiction under the Tucker Act requires the lit-
 igant to identify a substantive right for money damages
 against the United States separate from the Tucker Act it-
 self.” (alteration in original))). The Tucker Act itself does
 not create a substantive right enforceable against the
 United States.       Id. (citing Ferreiro v. United States,
 501 F.3d 1349, 1351 (Fed. Cir. 2007)). To come within ju-
 risdictional reach, “a plaintiff must identify a separate
 source of substantive law that creates the right to money
 damages.” Fisher v. United States, 402 F.3d 1167, 1172
 (Fed. Cir. 2005) (first citing United States v. Mitchell,
 463 U.S. 206, 216 (1983); then citing United States
 v. Testan, 424 U.S. 392, 398 (1976)).
                              II
     Mr. Brooks first asserts that his claim for damages
 “from the unlawful and unauthorized seizure of [his] as-
 sets” was “mistakenly referred to as a Tax Refund Claim.”
 Appellant’s Br. 1. He points to the subject line in the
 header of the trial court’s “Memorandum Opinion and Or-
 der,” which recites “Pro Se; RCFC 12(b)(1); Subject-Matter
 Jurisdiction; Tax Refund Claim.” Id. at 3. We do not agree
 with Mr. Brooks’s characterization of the trial court’s anal-
 ysis. Though the subject line does recite “Tax Refund
 Claim,” the trial court did not treat Mr. Brooks’s claim as
 a tax refund claim for purposes of dismissal. It appropri-
 ately considered his claim as a request to “recover mone-
 tary damages from the government . . . in connection with
 the collection of certain federal income tax.” Brooks,
Case: 20-1500     Document: 16     Page: 6    Filed: 08/06/2020




 6                                   BROOKS   v. UNITED STATES



 2020 WL 755361, at *4 (emphasis added). Indeed, the trial
 court differentiated between a tax refund claim—an action
 “to recover any internal revenue tax erroneously or ille-
 gally assessed”—and a damages claim—an action “for dam-
 ages flowing from the allegedly unlawful collection
 activities of the IRS.” Id. at *3.
     Insofar as Mr. Brooks also challenges the trial court’s
 determination that it lacks subject-matter jurisdiction over
 his claim for damages related to the seizure of his assets,
 we agree with the trial court. Even when reading
 Mr. Brooks’s claim as one for damages arising from the
 wrongful levy or wrongful collection activities of the IRS,
 the trial court still does not have jurisdiction. See Ledford
 v. United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002). A
 claim for damages “in connection with any collection of
 Federal tax with respect to a taxpayer” must be brought in
 a United States District Court. Id. (quoting 26 U.S.C.
 § 7433(a) (2000)).
     Assuming that Mr. Brooks contends that his assets
 were seized in violation of his due process rights under the
 Fifth Amendment, the trial court does not have jurisdiction
 over such a claim. Smith, 709 F.3d at 1116. The Due Pro-
 cess clause of the Fifth Amendment “do[es] not mandate
 the payment of money and thus do[es] not provide a cause
 of action under the Tucker Act.” Id. (citing LeBlanc
 v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)); see
 also Collins v. United States, 67 F.3d 284, 288 (Fed. Cir.
 1995) (“[T]he due process clause does not obligate the gov-
 ernment to pay money damages.” (collecting cases)). Simi-
 larly, to the extent Mr. Brooks asserts that his assets were
 seized in violation of his Fourth Amendment rights, the
 trial court does not have jurisdiction because the Fourth
 Amendment does not mandate the payment of money. See
 Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997)
 (“Because monetary damages are not available for a Fourth
 Amendment violation, the Court of Federal Claims does
 not have jurisdiction over [] such a violation.” (first citing
Case: 20-1500     Document: 16      Page: 7    Filed: 08/06/2020




 BROOKS   v. UNITED STATES                                    7



 United States v. Mitchell, 463 U.S. 206, 218 (1983); then
 citing Murray v. United States, 817 F.2d 1580, 1582–83
 (Fed. Cir. 1987))).
      Mr. Brooks also appears to assert that the Government
 lacked jurisdiction to seize his assets to collect taxes be-
 cause, in his 2018 Tax Court case where he challenged the
 notices of deficiency and determination for the years 1987
 to 1999, the IRS moved to dismiss the case for lack of juris-
 diction. Appellant’s Br. 1. Contrary to Mr. Brooks’s alle-
 gations, moving to dismiss Mr. Brooks’s 2018 Tax Court
 petition for lack of jurisdiction does not mean that the IRS
 failed to satisfy the requirements necessary to collect his
 unpaid income tax liabilities.
      Finally, Mr. Brooks argues that the trial court failed to
 address his claim of “substituting false information for
 Claim of Petitioner.” Appellant’s Br. 1. We understand
 Mr. Brooks’s argument to be that the trial court failed to
 consider his claims of defamation, libel, and slander related
 to the Government’s alleged act of “misinform[ing]” his
 “[f]amily, friends and dental patients” about his “false pros-
 ecution, sentencing, and two year incarceration.” S.A. 11–
 12. Because defamation, libel, and slander are claims that
 sound in tort law, the trial court does not have jurisdiction
 over such claims. Shearin v. United States, 992 F.2d 1195,
 1197 (Fed. Cir. 1993) (“It is well settled that the United
 States Court of Federal Claims lacks . . . jurisdiction to en-
 tertain tort claims.”). Indeed, by its express terms, the
 Tucker Act excludes claims sounding in tort from the trial
 court’s jurisdiction. 28 U.S.C. § 1491(a)(1); see also Rick’s
 Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343
 (Fed. Cir. 2008).
                         CONCLUSION
     We have considered Mr. Brooks’s other arguments and
 find that they also fail to satisfy the jurisdictional require-
 ments of the Court of Federal Claims. Accordingly, we
Case: 20-1500    Document: 16    Page: 8   Filed: 08/06/2020




 8                                BROOKS   v. UNITED STATES



 affirm the Court of Federal Claims’s dismissal of
 Mr. Brooks’s complaint.
                      AFFIRMED
                         COSTS
     No costs.